Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT is made and entered into as of this 1st day of August,
2013 by and between AWAC Services Company, a Delaware corporation (the
“Company”), and John J. Gauthier (“Employee”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ Employee and to enter into an agreement
embodying the terms of such employment (this “Agreement”) and Employee desires
to enter into this Agreement and to accept such employment, subject to the terms
and provisions of this Agreement;

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:

Section 1. Definitions.

(a) “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Employee’s employment; (ii) any unpaid or
unreimbursed expenses incurred in accordance with Company policy, including
amounts due under Section 7 hereof, to the extent incurred prior to termination
of employment; (iii) any benefits provided under the Company’s employee benefit
plans upon a termination of employment, in accordance with the terms therein,
including rights to equity in Holdings pursuant to any plan or grant; and
(iv) rights to indemnification by virtue of Employee’s position as an officer or
director of the Company or any other member of the Company Group and the
benefits under any directors’ and officers’ liability insurance policy
maintained by the Company, in accordance with its terms thereof.

(b) “Agreement” shall have the meaning set forth in the recitals hereto.

(c) “Annual Bonus” shall have the meaning set forth in Section 4(b) below.

(d) “Base Salary” shall mean the salary provided for in Section 4(a) or any
increased salary granted to Employee pursuant to Section 4(a) below.

(e) “Board” shall mean the Board of Directors of the Company.

(f) “Cause” shall mean (i) Employee’s willful failure (except where due to
physical or mental incapacity), willful neglect or willful refusal to
substantially perform his duties; (ii) any willful or intentional act of
Employee with regard to any member of the Company Group that has the effect of
injuring the reputation or business of any member of the Company Group in a
material manner; (iii) Employee’s conviction of, or plea of guilty or nolo
contendere to, the commission of a criminal act that would constitute a felony
in the United States; (iv) the commission by Employee of an act of fraud,
embezzlement or material dishonesty against any member of the Company Group
(other than a good faith expense account dispute); or (v) Employee’s breach of
any material provision of this Agreement.



--------------------------------------------------------------------------------

(g) “Change in Control” shall mean and be deemed to occur if (i) any “person”
(as such term is defined in Section 3(a)(9) and as used in Sections 13(d) and
14(d) of the Exchange Act), excluding any member of the Company Group, a trustee
or any fiduciary holding securities under an employee benefit plan of any member
of the Company Group, an underwriter temporarily holding Holdings’ securities
pursuant to an offering of such securities or a corporation owned, directly or
indirectly, by shareholders of Holdings in substantially the same proportion as
their ownership of Holdings, is or becomes the “beneficial owner” as defined in
Rule 13d-3 under the Exchange Act, directly or indirectly, of securities of
Holdings representing 50% or more of the combined voting power of Holdings’ then
outstanding securities (“Voting Securities”); (ii) during any period of not more
than two years, individuals who constitute the Board of Directors of Holdings as
of the beginning of the period and any new director (other than a director
designated by a person who has entered into an agreement with Holdings to effect
a transaction described in clause (i) or (iii) of this sentence) whose election
by the Board of Directors of Holdings or nomination for election by Holdings’
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at such time or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof; (iii) the shareholders of Holdings
approve a merger, consolidation, amalgamation or reorganization or a court of
competent jurisdiction approves a scheme of arrangement of Holdings, other than
a merger, consolidation, amalgamation, reorganization or scheme of arrangement
which would result in the Voting Securities of Holdings outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into Voting Securities of the surviving entity) at least 50% of
the combined voting power of the Voting Securities of Holdings or such surviving
entity outstanding immediately after such merger, consolidation, amalgamation,
reorganization or scheme of arrangement; or (iv) the shareholders of Holdings
approve a plan of complete liquidation of Holdings or any agreement for the sale
or disposition by Holdings of all or substantially all of its assets.

(h) “Code” shall mean the United States Internal Revenue Code of 1986, as
amended.

(i) “Commencement Date” shall mean July 1, 2010.

(j) “Company” shall have the meaning set forth in the preamble hereto.

(k) “Company Group” means Holdings together with any direct or indirect
subsidiary.

(l) “Competitive Activities” shall mean any business activities in which any
member of the Company Group is engaged, or has committed plans to engage, during
the Term of Employment.

(m) “Confidential Information” shall have the meaning set forth in Section 9(a)
below.

(n) “Delay Period” shall have the meaning set forth in Section 16 below.

(o) “Developments” shall have the meaning set forth in Section 9(e) below.

 

-2-



--------------------------------------------------------------------------------

(p) “Disability” shall mean any physical or mental disability or infirmity that
has prevented the performance of Employee’s duties in all material respects for
a period of one hundred eighty (180) consecutive calendar days.

(q) “Employee” shall have the meaning set forth in the preamble hereto.

(r) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(s) “Expiration Date” shall have the meaning set forth in Section 2 below.

(t) “Good Reason” shall mean, without Employee’s written consent, (i) an adverse
change in Employee’s employment title; (ii) a material diminution in Employee’s
employment duties or responsibilities, or the assignment to Employee of duties
that are materially inconsistent with his position; (iii) any reduction in Base
Salary or target Annual Bonus opportunity; or (iv) any breach by the Company of
any material provision of this Agreement.

(u) “Holdings” shall mean Allied World Assurance Company Holdings, AG, a Swiss
company and the Company’s ultimate parent.

(v) “Interfering Activities” shall mean (i) encouraging, soliciting or inducing,
or in any manner attempting to encourage, solicit or induce, any Person employed
by, as agent of, or a service provider to, any member of the Company Group to
terminate (or, in the case of an agent or service provider, reduce) such
Person’s employment, agency or service, as the case may be, with any member of
the Company Group; provided, that the foregoing shall not be violated by general
advertising not targeted at employees of any member of the Company Group nor by
serving as a reference upon an employee’s request with regard to an entity with
which Employee is not affiliated; or (ii) encouraging, soliciting or inducing,
or in any manner attempting to encourage, solicit or induce any customer,
supplier (including insurance brokers), licensee or other business relation of
any member of the Company Group to cease doing business with or reduce the
amount of business conducted with any member of the Company Group, or in any way
interfere with the relationship between any such customer, supplier (including
insurance brokers), licensee or business relation and any member of the Company
Group.

(w) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization or other form of
business entity.

(x) “Non-Interference Period” shall mean the period commencing on the
Commencement Date and ending on the twenty-four (24) month anniversary of the
date of termination.

(y) “Non-Compete Period” shall mean the period commencing on the Commencement
Date and:

(i) in the case of Employee’s termination of employment hereunder by the Company
for Cause, ending on the date of such termination;

 

-3-



--------------------------------------------------------------------------------

(ii) in the case of Employee’s termination of employment hereunder by the
Company without Cause or by Employee for Good Reason, ending on the twenty-four
(24) month anniversary of the date of such termination; or

(iii) in the case of Employee’s termination of employment hereunder by the
Employee without Good Reason, upon the Expiration Date or as a result of his
Disability, ending on the date of such termination; provided, however, that the
Company may elect to extend the Non-Compete Period up to an additional twelve
(12) months following the date of such termination by providing Employee written
notice of such election within five (5) business days following such termination
specifying the applicable period of extension, in which case, the Company shall
be required to continue, through the end of the Non-Compete Period, as so
extended, (A) to pay Employee his Base Salary, in accordance with the Company’s
regular payroll practices, and (B) to provide participation under the Company’s
health and other insurance plans, or if such continued participation in is not
permissible, provide Employee with coverage that is economically equivalent to
Employee through alternative arrangements, or the cash value of such coverage,
in a manner that places the Employee in a net economic position that is at least
equivalent to the position in which the Employee would have been had such
alternative arrangements not been used by the Company; provided, however, that
if the cash value is paid to Employee, it shall be paid to Employee no later
than the date that is one day prior to two and one-half months following the end
of the Company’s fiscal year in which such termination occurs.

(z) “Release Expiration Date” shall have the meaning set forth in Section 8(g)
below.

(aa) “Severance Multiplier” shall mean an amount equal to two (2); provided,
however, if Employee’s termination occurs within the twelve (12) month period
following a Change in Control, the Severance Multiplier shall equal three (3).

(bb) “Severance Term” shall mean the period specified in Section 8(d)(iii)
below.

(cc) “Term of Employment” shall mean the period specified in Section 2 below.

Section 2. Acceptance and Term of Employment.

The Company agrees to employ Employee and Employee agrees to serve the Company
on the terms and conditions set forth herein. The Term of Employment shall
commence on the Commencement Date and shall continue until the day prior to the
third (3rd) anniversary of the Commencement Date, or if earlier, (i) the day
Employee is terminated as provided in Section 8 hereof and (ii) (A) the day that
any provision in this Agreement conflicts with any final rule or regulation
promulgated by the Swiss Federal Council or any other Swiss legislative body to
enact any provision of the Minder Initiative and (B) the employment agreement
for any of Holdings’ executive management is terminated as a result of the
Minder Initiative (the “Expiration Date”). In the event Employee continues in
the employ of the

 

-4-



--------------------------------------------------------------------------------

Company following the Expiration Date, the nature of Employee’s employment at
the Company will be “at will,” meaning that either the Company or Employee may
terminate his employment at any time, with or without notice, with or without
Cause, and for any reason or for no reason, and that none of the terms or
provisions of this Agreement shall continue to apply unless otherwise
specifically provided for.

Section 3. Position, Duties and Responsibilities; Place of Performance.

(a) During the Term of Employment, Employee shall be employed and serve as
Executive Vice President & Chief Investment Officer of the Company (together
with such other position or positions consistent with Employee’s title as the
Board or the officer of the Company to which Employee reports shall specify from
time to time) and shall have such duties typically associated with such title.
Subject to the foregoing, Employee also agrees to serve as an officer and/or
director of any other member of the Company Group, in each case without
additional compensation.

(b) Subject to the terms and conditions set forth in this Agreement, Employee
shall devote his full business time, attention and efforts to the performance of
his duties under this Agreement and shall not engage in any other business or
occupation during the Term of Employment, including, without limitation, any
activity that (x) conflicts with the interests of any member of the Company
Group, (y) interferes with the proper and efficient performance of his duties
for the Company or (z) interferes with the exercise of his judgment in the
Company’s best interests. Notwithstanding the foregoing, nothing herein shall
preclude Employee from (i) serving, with the prior written consent of the
Company, as a member of the board of directors or advisory boards (or their
equivalents in the case of a non-corporate entity) of non-competing businesses
and charitable organizations, (ii) engaging in charitable activities and
community affairs, and (iii) subject to the terms and conditions set forth in
Section 9 hereof, managing his personal investments and affairs; provided,
however, that the activities set out in clauses (i), (ii) and (iii) shall be
limited by Employee so as not to materially interfere, individually or in the
aggregate, with the performance of his duties and responsibilities hereunder.

(c) Employee’s principal place of employment shall be at the Company’s
Farmington, Connecticut office, although Employee understands and agrees that he
may be required to travel from time to time for business reasons.

Section 4. Compensation.

During the Term of Employment, Employee shall be entitled to the following
compensation:

(a) Base Salary. Employee shall be paid an annualized Base Salary, payable in
accordance with the regular payroll practices of the Company, of not less than
$500,000, subject to increase, if any, as may be approved in writing by the
Company, but not to decrease from the then current Base Salary.

(b) Annual Bonus. Employee shall be eligible for an annual incentive bonus award
determined by the Company in respect of each fiscal year during the Term of
Employment (the “Annual Bonus”). The Annual Bonus shall be earned and payable in
accordance with the terms of Holdings’ annual bonus plan as in effect from time
to time.

 

-5-



--------------------------------------------------------------------------------

(c) Change in Control Acceleration. Notwithstanding any contrary terms of any
Holdings equity plan or other agreement pursuant to which equity-based awards
have been granted to Employee, upon the occurrence of a Change in Control, all
such equity-based awards shall fully vest immediately prior to such Change in
Control.

Section 5. Employee Benefits.

During the Term of Employment, Employee shall be entitled to participate in
health, insurance, retirement and other perquisites and benefits generally
provided to other senior executives of the Company that are made available and
as are in effect from time to time. Employee shall also be entitled to the same
number of holidays, vacation and sick days as are generally allowed to senior
executives of the Company in accordance with the Company policy in effect from
time to time. During the Term of Employment, Employee shall also be entitled to
reimbursement or payment of the cost of financial and tax planning, such
reimbursement not to exceed $10,000 per year.

Section 6. “Key-Man” Insurance.

At any time during the Term of Employment, the Company shall have the right to
insure the life of Employee for the sole benefit of the Company, in such
amounts, and with such terms, as it may determine. All premiums payable thereon
shall be the obligation of the Company. Employee shall have no interest in any
such policy, but agrees to reasonably cooperate with the Company in taking out
such insurance by submitting to physical examinations, supplying all information
reasonably required by the insurance company, and executing all necessary
documents, provided that no financial obligation or liability is imposed on
Employee by any such documents.

Section 7. Reimbursement of Business Expenses.

Employee is authorized to incur reasonable business expenses in carrying out his
duties and responsibilities under this Agreement and the Company shall promptly
reimburse him for all such reasonable business expenses incurred in connection
with carrying out the business of the Company, subject to documentation in
accordance with the Company’s policy, as in effect from time to time.

Section 8. Termination of Employment.

(a) General. The Term of Employment shall terminate earlier than the Expiration
Date upon the earliest to occur of (i) Employee’s death, (ii) a termination by
reason of a Disability, (iii) a termination by the Company with or without
Cause, and (iv) a termination by Employee with or without Good Reason. Upon any
termination of Employee’s employment for any reason, except as may otherwise be
requested by the Company in writing and agreed upon in writing by Employee,
Employee shall resign from any and all directorships, committee memberships or
any other positions Employee holds with any member of the Company Group.

 

-6-



--------------------------------------------------------------------------------

(b) Termination due to Death or Disability. Employee’s employment shall
terminate automatically upon his death. The Company may terminate Employee’s
employment immediately upon the occurrence of a Disability, such termination to
be effective upon Employee’s receipt of written notice of such termination. In
the event Employee’s employment is terminated due to his death or Disability,
Employee or his estate or his beneficiaries, as the case may be, shall be
entitled to:

(i) The Accrued Obligations;

(ii) Any unpaid Annual Bonus in respect to any completed fiscal year which has
ended prior to the date of such termination, such amount to be paid at the same
time it would otherwise be paid to Employee had no such termination occurred,
but in no event later than the date that is one day prior to two and one-half
months following the end of the Company’s fiscal year in which such termination
occurs;

(iii) A pro rata Annual Bonus (determined using the target Annual Bonus if such
termination occurs during the fiscal year in which the Commencement Date falls,
and using the highest Annual Bonus paid or payable for the two immediately prior
fiscal years for terminations after the fiscal year in which the Commencement
Date falls) based on the number of days elapsed from the commencement of such
fiscal year through and including the date of such termination, such amount to
be paid within five (5) business days of such termination; and

(iv) Vesting, as of the date of such termination, in the number of equity-based
awards, if any, which would otherwise have vested during the one (1) year period
immediately following such termination (without regard to any subsequent vesting
events).

Except as set forth in this Section 8(b), following Employee’s termination by
reason of his death or Disability, Employee shall have no further rights to any
compensation or any other benefits under this Agreement.

(c) Termination by the Company for Cause.

(i) A termination for Cause shall not take effect unless the provisions of this
subsection (i) are complied with. Employee shall be given not less than fifteen
(15) days prior written notice by the Company of the intention to terminate his
employment for Cause, such notice to state in detail the particular act or acts
or failure or failures to act that constitute the grounds on which the proposed
termination for Cause is based. Employee shall have fifteen (15) days after the
date that such written notice has been given to Employee in which to cure such
act or acts or failure or failures to act, to the extent such cure is possible.
If he fails to cure such act or acts or failure or failures to act, the
termination shall be effective on the date immediately following the expiration
of the fifteen (15) day notice period. If cure is not possible, the termination
shall be effective on the date of receipt of such notice by Employee. During any
cure period provided hereunder, the Company may, in its sole and absolute
discretion, prohibit Employee from entering the premises of any member of the
Company Group or

 

-7-



--------------------------------------------------------------------------------

otherwise performing his duties hereunder, and any such prohibition shall in no
event constitute an event pursuant to which Employee may terminate employment
with Good Reason; provided, however, that if cure is possible, and Employee can
reasonably demonstrate to the Company that he desires to enter the premises of
any member of the Company Group or to otherwise perform his duties hereunder
solely to attempt to cure the act or acts or failure or failures to act that
constitute the grounds on which the proposed termination for Cause is based,
Employee shall be permitted to enter the premises of any member of the Company
Group or otherwise to perform his duties hereunder solely for the purposes of
curing such act or acts or failure or failures to act.

(ii) In the event the Company terminates Employee’s employment for Cause, he
shall be entitled only to the Accrued Obligations. Following such termination of
Employee’s employment for Cause, except as set forth in this Section 8(c)(ii),
Employee shall have no further rights to any compensation or any other benefits
under this Agreement.

(d) Termination by the Company without Cause. The Company may terminate
Employee’s employment at any time without Cause, effective upon Employee’s
receipt of written notice of such termination. In the event Employee’s
employment is terminated by the Company without Cause (other than due to death
or Disability), Employee shall be entitled to:

(i) The Accrued Obligations;

(ii) Any unpaid Annual Bonus in respect to any completed fiscal year which has
ended prior to the date of such termination, such amount to be paid at the same
time it would otherwise be paid to Employee had no such termination occurred,
but in no event later than the date that is one day prior to two and one-half
months following the end of the Company’s fiscal year in which such termination
occurs;

(iii) An amount equal to the Severance Multiplier multiplied by the sum of his
then current Base Salary and Annual Bonus (determined using the target Annual
Bonus if such termination occurs during the fiscal year in which the
Commencement Date falls, and using the highest Annual Bonus paid or payable for
the two immediately prior fiscal years for terminations after the fiscal year in
which the Commencement Date falls), payable in substantially equal monthly
installments over the period commencing on the date of termination and ending on
the date that is one day prior to two and one-half months following the end of
the Company’s fiscal year in which such termination occurs (the “Severance
Term”);

(iv) Continuation of participation under the Company’s health and other
insurance plans for a period of years equal to the Severance Multiplier, or if
such continued participation in is not permissible, provide Employee with
coverage that is economically equivalent to Employee through alternative
arrangements, or the cash value of such coverage, in a manner that places the
Employee in a net economic position that is at least equivalent to the position
in which the Employee would have been had such alternative arrangements not been
used by the Company; provided, however, that if the cash value is paid to
Employee, it shall be paid to Employee no later than the date that is one day
prior to two and one-half months following the end of the Company’s fiscal year
in which such termination occurs; and

 

-8-



--------------------------------------------------------------------------------

(v) Vesting, as of the date of such termination, in the number of equity-based
awards, if any, which would otherwise have vested during the two (2) year period
immediately following such termination (without regard to any subsequent vesting
events).

Notwithstanding the foregoing, the payments and benefits described in
subsections (ii) through (iv) above shall immediately cease, and the Company
shall have no further obligations to Employee with respect thereto, in the event
that Employee breaches any provision of Section 9 hereof.

Following such termination of Employee’s employment by the Company without
Cause, except as set forth in this Section 8(d), Employee shall have no further
rights to any compensation or any other benefits under this Agreement. In no
event shall the expiration of the Term of Employment on the Expiration Date
constitute a termination without Cause hereunder.

(e) Termination by Employee with Good Reason. Employee may terminate his
employment with Good Reason by providing the Company fifteen (15) days prior
written notice setting forth in reasonable specificity the event that
constitutes Good Reason, which written notice, to be effective, must be provided
to the Company within ninety (90) days of the occurrence of such event. During
such fifteen (15) day notice period, the Company shall have a cure right (if
curable), and if not cured within such period, Employee’s termination will be
effective upon the date immediately following the expiration of the fifteen
(15) day notice period, and Employee shall be entitled to the same payments and
benefits as provided in Section 8(d) above for a termination without Cause, it
being agreed that Employee’s right to any such payments and benefits shall be
subject to the same terms and conditions as described in Section 8(d) above.
Following such termination of Employee’s employment by Employee with Good
Reason, except as set forth in this Section 8(e), Employee shall have no further
rights to any compensation or any other benefits under this Agreement.

(f) Termination by Employee without Good Reason. Employee may terminate his
employment without Good Reason by providing the Company thirty (30) days prior
written notice of such termination. In the event of a termination of employment
by Employee under this Section 8(f), Employee shall be entitled only to the
Accrued Obligations. In the event of termination of Employee’s employment under
this Section 8(f), the Company may, in its sole and absolute discretion, by
written notice accelerate such date of termination and still have it treated as
a termination without Good Reason. Following such termination of Employee’s
employment by Employee without Good Reason, except as set forth in this
Section 8(f), and, if applicable, such additional compensation and benefits
described in Section 1(y)(iii), Employee shall have no further rights to any
compensation or any other benefits under this Agreement.

(g) Release. Notwithstanding any provision herein to the contrary, the Company
may require that, prior to payment of any amount or provision of any benefit
pursuant to subsections (d) or (e) of this Section 8, Employee shall have
executed a general release in

 

-9-



--------------------------------------------------------------------------------

favor of the Company and any other member of the Company Group and related
parties in the form as is reasonably required by the Company, and any waiting
periods contained in such release shall have expired. Such release, if required
by the Company, shall be delivered to Employee within twenty (20) business days
following the termination of Employee’s employment hereunder, and failure to
deliver such release within such twenty (20) business day period shall be deemed
to constitute a waiver of such requirement. Assuming delivery of the release by
the Company, if Employee fails to execute such release on or prior to the
Release Expiration Date, Employee shall not be entitled to any payments or
benefits pursuant to (d) or (e) of this Section 8 (other than the Accrued
Obligations). Notwithstanding anything contained in this subsection (g) to the
contrary, in any case where the date of termination and the last day of the
applicable waiting period fall in two separate taxable years, any payments
required to be made to Employee that are treated as deferred compensation for
purposes of Section 409A of the Code shall be made in the later taxable year at
times provided by this Section 8. For purposes of this Agreement, “Release
Expiration Date” means the date which is twenty-one (21) days following the date
upon which the Company delivers to Employee the release contemplated herein, or
in the event that such termination of employment is “in connection with an exit
incentive or other employment termination program” (as such phrase is defined in
the Age Discrimination in Employment Act of 1967), the date that is forty-five
(45) days following such delivery date.

Section 9. Restrictive Covenants.

Employee acknowledges and agrees that (A) the agreements and covenants contained
in this Section 9 are (i) reasonable and valid in geographical and temporal
scope and in all other respects, and (ii) essential to protect the value of the
business and assets of the Company Group; and (B) by his employment with the
Company, Employee will obtain knowledge, contacts, know-how, training and
experience and there is a substantial probability that such knowledge, contacts,
know-how, training and experience could be used to the substantial advantage of
a competitor of the Company Group and to the Company Group’s substantial
detriment.

(a) Confidential Information. At any time during and after the end of the Term
of Employment, without the prior written consent of the Company, except to the
extent required by an order of a court having jurisdiction or under subpoena
from an appropriate government agency, in which event, Employee shall, to the
extent legally permitted, consult with the Company prior to responding to any
such order or subpoena, and except as he in good faith believes necessary or
desirable in the performance of his duties hereunder, Employee shall not
disclose to or use for the benefit of any third party any confidential or
proprietary trade secrets, customer lists, drawings, designs, information
regarding product development (including types of insurance products), marketing
plans, sales plans, management organization information, operating policies
(including underwriting policies and risk assessment policies) or manuals,
business plans, financial records, packaging design or other financial,
commercial, business or technical information (i) relating to any member of the
Company Group, or (ii) that any member of the Company Group may receive
belonging to suppliers, customers or others who do business with any member of
the Company Group (including insurance brokers) as a result of his position with
any member of the Company Group (collectively, “Confidential Information”).
Employee’s obligation under this Section 9(a) shall not apply to any information
that is publicly available or hereafter becomes publicly available, in each case
without the breach by Employee of this Section 9(a).

 

-10-



--------------------------------------------------------------------------------

(b) Non-Competition. Employee covenants and agrees that during the Non-Compete
Period, with respect to Bermuda (including any province thereof), any State of
the United States of America or any other jurisdiction in which any member of
the Company Group engages (or has committed plans to engage) in business during
the Term of Employment, or, following termination of Employee’s employment, was
engaged in business (or had committed plans to engage) at the time of such
termination of employment, Employee shall not, directly or indirectly,
individually or jointly, own any interest in, operate, join, control or
participate as a partner, director, principal, officer, or agent of, enter into
the employment of, act as a consultant to, or perform any services for any
Person (other than any member of the Company Group), that engages in any
Competitive Activities. Notwithstanding anything herein to the contrary, this
Section 9(b) shall not prevent Employee from acquiring as an investment
securities representing not more than three percent (3%) of the outstanding
voting securities of any publicly-held corporation or from being a passive
investor in any mutual fund, hedge fund, private equity fund or similar pooled
account so long as Employee’s interest therein is less than three percent
(3%) and he has no role in selecting or managing investments thereof.

(c) Non-Interference. During the Non-Interference Period, Employee shall not,
directly or indirectly, for his own account or for the account of any other
Person, engage in Interfering Activities.

(d) Return of Documents. In the event of the termination of Employee’s
employment for any reason, Employee shall deliver to the Company all of (i) the
property of any member of the Company Group, and (ii) the documents and data of
any nature and in whatever medium of any member of the Company Group, and he
shall not take with him any such property, documents or data or any reproduction
thereof, or any documents containing or pertaining to any Confidential
Information.

(e) Works for Hire. Employee agrees that the Company shall own all right, title
and interest throughout the world in and to any and all inventions, original
works of authorship, developments, concepts, know-how, improvements or trade
secrets, whether or not patentable or registerable under copyright or similar
laws, which Employee may solely or jointly conceive or develop or reduce to
practice, or cause to be conceived or developed or reduced to practice during
the Term of Employment, whether or not during regular working hours, provided
they either (i) relate at the time of conception or development to the actual or
demonstrably proposed business or research and development activities of any
member of the Company Group; (ii) result from or relate to any work performed
for any member of the Company Group; or (iii) are developed through the use of
Confidential Information and/or Company resources or in consultation with
personnel of any member of the Company Group (collectively referred to as
“Developments”). Employee hereby assigns all right, title and interest in and to
any and all of these Developments to the Company. Employee agrees to assist the
Company, at the Company’s expense (but for no other consideration of any kind),
to further evidence, record and perfect such assignments, and to perfect,
obtain, maintain, enforce and defend any rights specified to be so owned or
assigned. Employee hereby irrevocably designates and appoints the Company and
its agents as attorneys-in-fact to act for and on Employee’s behalf to execute
and file any document

 

-11-



--------------------------------------------------------------------------------

and to do all other lawfully permitted acts to further the purposes of the
foregoing with the same legal force and effect as if executed by Employee. In
addition, and not in contravention of any of the foregoing, Employee
acknowledges that all original works of authorship which are made by him (solely
or jointly with others) within the scope of employment and which are protectable
by copyright are “works made for hire,” as that term is defined in the United
States Copyright Act (17 USC Sec. 101) or any similar law or regulation. To the
extent allowed by law, this includes all rights of paternity, integrity,
disclosure and withdrawal and any other rights that may be known as or referred
to as “moral rights.” To the extent Employee retains any such moral rights under
applicable law, Employee hereby waives such moral rights and consents to any
action consistent with the terms of this Agreement with respect to such moral
rights, in each case, to the full extent of such applicable law. Employee will
confirm any such waivers and consents from time to time as requested by the
Company.

(f) Blue Pencil. If any court of competent jurisdiction shall at any time deem
the duration or the geographic scope of any of the provisions of this Section 9
unenforceable, the other provisions of this Section 9 shall nevertheless stand
and the duration and/or geographic scope set forth herein shall be deemed to be
the longest period and/or greatest size permissible by law under the
circumstances, and the parties hereto agree that such court shall reduce the
time period and/or geographic scope to a permissible duration or size.

Section 10. Breach of Restrictive Covenants.

Without limiting the remedies available to the Company, Employee acknowledges
that a breach of any of the covenants contained in Section 9 hereof may result
in material irreparable injury to the Company Group for which there is no
adequate remedy at law, that it will not be possible to measure damages for such
injuries precisely and that, in the event of such a breach or threat thereof,
the Company shall be entitled to obtain a temporary restraining order and/or a
preliminary or permanent injunction, without the posting of a bond or the
necessity of proving irreparable harm or injury as a result of such breach or
threatened breach of Section 9 hereof, restraining Employee from engaging in
activities prohibited by Section 9 hereof or such other relief as may be
required specifically to enforce any of the covenants in Section 9 hereof.
Notwithstanding any other provision to the contrary, the Non-Compete Period, in
the case of the covenants contained in Section 9(b), and the Non-Interference
Period, in the case of the covenants contained in Section 9(c), shall be tolled
during any period of violation of any of such covenants and during any other
period required for litigation during which the Company seeks to enforce such
covenants against Employee or another Person with whom Employee is affiliated if
it is ultimately determined that Employee was in breach of such covenants.

Section 11. Representations and Warranties of Employee.

Employee represents and warrants to the Company that:

(a) Employee’s employment will not conflict with or result in his breach of any
agreement to which he is a party or otherwise may be bound;

 

-12-



--------------------------------------------------------------------------------

(b) Employee has not violated, and in connection with his employment with the
Company will not violate, any non-solicitation, non-competition or other similar
covenant or agreement of a prior employer by which he is or may be bound; and

(c) In connection with Employee’s employment with the Company, he will not use
any confidential or proprietary information that he may have obtained in
connection with employment with any prior employer.

Section 12. Indemnification.

Subject to the terms and conditions of the Articles or Certificate of
Incorporation and Bylaws of the Company (in each case, as in effect from time to
time), the Company agrees to indemnify and hold Employee harmless to the fullest
extent permitted by the laws of the United States, as in effect at the time of
the subject act or omission. In connection therewith, Employee shall be entitled
to the protection of any insurance policies which the Company elects to maintain
generally for the benefit of the Company’s directors and officers, against all
costs, charges and expenses whatsoever incurred or sustained by Employee in
connection with any action, suit or proceeding to which he may be made a party
by reason of his being or having been a director, officer or employee of the
Company. This provision shall survive any termination of Employee’s employment
hereunder.

Section 13. Taxes.

The Company may withhold from any payments made under this Agreement all
applicable taxes, including, but not limited to, income, employment and social
insurance taxes, as shall be required by law.

Section 14. No Mitigation or Set Off.

Employee shall not be required to mitigate the amount of any payment provided
for pursuant to this Agreement by seeking other employment or otherwise and the
amount of any payment provided for pursuant to this Agreement shall not be
reduced by any compensation earned as a result of Employee’s other employment or
otherwise.

Section 15. Successors and Assigns; No Third-Party Beneficiaries.

(a) The Company. This Agreement shall inure to the benefit of and be enforceable
by, and may be assigned by the Company to, any purchaser of all or substantially
all of Holdings’ or the Company’s business or assets or any successor to
Holdings or the Company (whether direct or indirect, by purchase, merger,
consolidation or otherwise). Holdings or the Company will require, as
applicable, in a writing delivered to Employee, any such purchaser, successor or
assignee to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that Holdings and the Company would be required to
perform it if no such purchase, succession or assignment had taken place. The
Company may make no other assignment of this Agreement or its obligations
hereunder.

 

-13-



--------------------------------------------------------------------------------

(b) Employee. Employee’s rights and obligations under this Agreement shall not
be transferable by Employee by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Employee shall die,
all amounts then payable to Employee hereunder shall be paid in accordance with
the terms of this Agreement to Employee’s devisee, legatee or other designee or,
if there be no such designee, to Employee’s estate.

(c) No Third-Party Beneficiaries. Except as otherwise set forth in Section 8(b)
or Section 15(b) hereof, nothing expressed or referred to in this Agreement will
be construed to give any Person other than the Company and Employee any legal or
equitable right, remedy or claim under or with respect to this Agreement or any
provision of this Agreement.

Section 16. Delay in Payment.

Notwithstanding any provision in this Agreement to the contrary, but taking into
account Treas. Reg. 1.409A-1(b)(9)(iii), any payment of nonqualified deferred
compensation otherwise required to be made hereunder to Employee at any date as
a result of the termination of Employee’s employment shall be delayed for such
period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the earliest date
on which such payments can be made after the Delay Period, there shall be paid
to the Employee, in a single cash lump sum, an amount equal to the aggregate
amount of all payments delayed pursuant to the preceding sentence.
Notwithstanding the foregoing, to the extent that the first sentence applies to
the provision of any ongoing health and other insurance plan benefits, Employee
shall pay the full cost for such health and other insurance plan benefits during
the Delay Period and the Company shall pay Employee an amount equal to the
amount of such premiums paid by Employee during the Delay Period within ten
(10) days after the end of the Delay Period.

Section 17. Waiver and Amendments.

Any waiver, alteration, amendment or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

Section 18. Severability.

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction: (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

Section 19. Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES
THEREOF) APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH
STATE.

 

-14-



--------------------------------------------------------------------------------

Section 20. Dispute Resolution.

Any controversy arising out of or relating to this Agreement or the breach
hereof (other than claims for injunctive relief pursuant to Section 10 hereof)
shall be settled by binding arbitration in accordance with the Employment
Dispute Resolution Rules of the American Arbitration Association (before a
single arbitrator) and judgment upon the award rendered may be entered in any
court having jurisdiction thereof. The costs of any such arbitration proceedings
shall be borne equally by the Company and Employee; provided, however, that the
arbitrator shall have the right to award to either party reasonable attorneys’
fees and costs expended in the course of such arbitration or enforcement of the
awarded rendered thereunder. Any award made by such arbitrator shall be final,
binding and conclusive on the parties for all purposes, and judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.

Section 21. Notices.

(a) Every notice or other communication relating to this Agreement shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, provided that,
unless and until some other address be so designated, all notices or
communications by Employee to the Company shall be mailed or delivered to the
Company at its principal executive office, with a copy sent to the General
Counsel of Holdings, and all notices or communications by the Company to
Employee may be given to Employee personally or may be mailed to Employee at
Employee’s last known address, as reflected in the Company’s records.

(b) Any notice so addressed shall be deemed to be given: (i) if delivered by
hand, on the date of such delivery; (ii) if mailed by courier or by overnight
mail, on the first business day following the date of such mailing; and (iii) if
mailed by registered or certified mail, on the third business day after the date
of such mailing.

Section 22. Section Headings.

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof, affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

Section 23. Entire Agreement.

This Agreement constitutes the entire understanding and agreement of the parties
hereto regarding the employment of Employee. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement.

 

-15-



--------------------------------------------------------------------------------

Section 24. Survival of Operative Sections.

Upon any termination of Employee’s employment, the provisions of Section 8
through Section 26 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.

Section 25. Currency.

All sums of money expressed in this Agreement are in the lawful money of the
United States of America.

Section 26. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.

[Signatures to appear on the following page.]

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

AWAC SERVICES COMPANY By:   /s/ Scott A. Carmilani Name: Scott A. Carmilani
Title: Director EMPLOYEE By:   /s/ John J. Gauthier   John J. Gauthier

 

-17-